DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 15, 2022.
In view of the Amendments to the Claims filed June 15, 2022, the objections of claims 10 and 11 previously presented in the Office Action sent March 16, 2022 have been withdrawn.
In view of the Amendments to the Claims filed June 15, 2022, the rejections of claims 1, 3, 6, 7, and 10-18 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 16, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed June 15, 2022, the rejections of claims 1, 3, 6, 7, and 10-18 under 35 U.S.C. 103 previously presented in the Office Action sent March 16, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 6, and 10-27 are currently pending while claims 19-27 have been withdrawn from consideration. 

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claims 10 and 11 recite, “the sub-cell” on line 1-2. 
It is unclear if “the sub-cell” recited on line 1-2 of claims 10 and 11 is referring to the “middle sub-cell” recited on line 4 of claim 1 or if “the sub-cell” recited on line 1-2 of claims 10 and 11 is referring to an entirely different sub-cell altogether. Appropriate correction is required.
Amending “the sub-cell” to “the middle sub-cell” would overcome the objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2”.
It is unclear as to what structures of the solar cell are encompassed by the phrase “high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2” and what structures of the solar cell are specifically excluded by the phrase “high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2” because it is unclear as to what limitations the term “about” definitely imparts on the high radiation doses of the claimed solar cell. Dependent claims are rejected for dependency.
Claim 1 recites, “the GaInAs base of the middle sub-cell has a thickness of about 2 to 3 µm”.
It is unclear as to what structures of the GaInAs base of the middle sub-cell are encompassed by the phrase “has a thickness of about 2 to 3 µm” and what structures of the GaInAs base of the middle sub-cell are specifically excluded by the phrase “has a thickness of about 2 to 3 µm” because it is unclear as to what limitations the term “about” definitely imparts on the thickness of the claimed GaInAs base of the middle sub-cell. Dependent claims are rejected for dependency. 
Claim 1 recites, “the GaInAs base of the middle sub-cell is doped at about 1e14 cm-3 to 1e16 cm-3”.
It is unclear as to what structures of the GaInAs base of the middle sub-cell are encompassed by the phrase “is doped at about 1e14 cm-3 to 1e16 cm-3” and what structures of the GaInAs base of the middle sub-cell are specifically excluded by the phrase “is doped at about 1e14 cm-3 to 1e16 cm-3” because it is unclear as to what limitations the term “about” definitely imparts on the doping of the claimed GaInAs base of the middle sub-cell. Dependent claims are rejected for dependency.
Claim 10 recites, “the GaInAs base of the sub-cell has a thickness of about 2.1 to 2.3 µm”.
It is unclear as to what structures of the GaInAs base of the sub-cell are encompassed by the phrase “has a thickness of about 2.1 to 2.3 µm” and what structures of the GaInAs base of the sub-cell are specifically excluded by the phrase “has a thickness of about 2.1 to 2.3 µm” because it is unclear as to what limitations the term “about” definitely imparts on the thickness of the claimed GaInAs base of the sub-cell.
Claim 11 recites, “the GaInAs base of the sub-cell has a thickness of about 2.1 µm”.
It is unclear as to what structures of the GaInAs base of the sub-cell are encompassed by the phrase “has a thickness of about 2.1 µm” and what structures of the GaInAs base of the sub-cell are specifically excluded by the phrase “has a thickness of about 2.1 µm” because it is unclear as to what limitations the term “about” definitely imparts on the thickness of the claimed GaInAs base of the sub-cell.
Claim 13 recites, “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2”.
It is unclear as to what structures of the solar cell are encompassed by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” and what structures of the base of the sub-cell are specifically excluded by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” because it is unclear as to what limitations the term “about” and the term “similar” definitely imparts on the claimed solar cell.
Claim 14 recites, “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2”.
It is unclear as to what structures of the solar cell are encompassed by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2” and what structures of the base of the sub-cell are specifically excluded by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2” because it is unclear as to what limitations the term “about” definitely imparts on the claimed solar cell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 10-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts et al. (“Radiation resistant AlGaAs/GaAs concentrator solar cells with internal Bragg reflector” Solar Energy Materials & Solar Cells 68 (2001) 105-122 included in applicant submitted IDS filed October 29, 2020) in view of Suarez et al. (U.S. Pub. No. 2019/0013429 A1), Bhattacharya et al. (U.S. Pub. No. 2010/0326496 A1), and Derkacs et al. (U.S. Pub. No. 2017/0092800 A1).
With regard to claims 1, 10, and 11, Shvarts et al. discloses a device, comprising:
a solar cell optimized for performance at high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2 (see, for example, the solar cell depicted in Fig. 2 and cited to read on the claimed “optimized for performance at high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2” because it is a solar cell including a reflector, the “BR” depicted Fig. 2, and a thickness of the base of 2.1 microns as Fig. 2 teaches values across the range of 1.0-3.7 microns), wherein the solar cell includes:
a sub-cell comprised of a base and an emitter (such as depicted in Fig. 2, a sub-cell comprised of a “n-GaAs” base and a “p-GaAs” emitter);
the base of the sub-cell has a thickness of about 2 to 3 µm that is less than a thickness required to fully absorb light (see Fig. 2 depicting a thickness of the cited base in the range of “1.0-3.7 µm” which is cited to read on the claimed “2.1 µm” as it includes values across the range of 1.0-3.7 µm and is a thickness that is less than a thickness required to fully absorb light, see “BR”, Fig. 2);
the base of the sub-cell is doped at about 1e14 cm-3 to 1e16 cm-3 (see Fig. 2 depicted “1x1015 – 2x1017 cm-3“ which is cited to read on the claimed range of 1e14 cm-3 to 1e16 cm-3 because it includes values within the claimed range of 1e14 cm-3 to 1e16 cm-3, such as all values across the range of 1e14 cm-3 to 1e16 cm-3); and
a reflector is inserted behind the sub-cell to compensate for the sub-cell’s reduced thickness and to maximize current generated by the sub-cell (see Bragg reflector denoted by “BR”, Fig. 2 as it reflects radiation not absorbed by the thickness of the cited sub-cell; see first and second sentence, Abstract).

Shvarts et al. does not disclose wherein the distributed Bragg reflector is comprised of AlGaAs and GaAs.
However, Suarez et al. discloses a device (see Title) and discloses distributed Bragg reflectors can include materials like AlAs and GaAs or can include materials such as AlGaAs/GaAs layers (see [0075]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs/GaAs material of Suarez et al. for the material of the distributed Bragg reflector in the device of Shvarts et al. because the selection of a known material based on its suitability for its intended use, in the instant case a distributed Bragg reflector material for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Shvarts et al. teaches applying a Bragg reflector behind a sub-cell in a single junction solar cell but does not teach wherein the reflector is positioned between a buffer layer and a lower tunnel junction of the solar cell.
However, Bhattacharya et al. discloses a device (see Title) and discloses applying a Bragg reflector behind a sub-cell in a multi-junction solar cell (see “Bragg-Reflector”, Fig. 11 applied behind middle sub-cell “2nd Cell” 20). Bhattacharya et al. teaches the Bragg reflector positioned above a buffer layer 16 and below a lower tunnel junction of the solar cell “1st Tunnel” 18, Fig. 11, and the sub-cell 20 is positioned above the lower tunnel junction 18. 
Bhattacharya et al. teaches the Bragg reflector in the multi-junction solar cell selectively reflects a portion of the unabsorbed photons providing a second pass through the photo active region of the cell, thereby increasing the photo current collected by the p/n junctions (see [0081]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have utilized the solar cell of Shvarts et al. in a multi-junction solar cell, as suggested by Bhattacharya et al. as positioned between a buffer layer and a lower tunnel junction, because it would have provided for selectively reflecting a portion of the unabsorbed photons for providing a second pass through the photo active region of the cell, thereby increasing the photo current collected by multiple p/n junctions.
Shvarts et al. does not disclose wherein the emitter and base of the sub-cell comprise InGaAs.
However, Derkacs et al. discloses a device (see Title) and discloses base and emitters in sub-cells can be formed from materials such as GaAs or InGaAs (see [0018] and [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the InGaAs material exemplified by Derkacs et al. for the emitter and base material in the sub-cell of Shvarts et al. because the selection of a known material based on its suitability for its intended use, in the instant case emitter and base materials in the sub-cell, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 12, independent claim 1 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
the solar cell is optimized for a performance at the high radiation doses as compared to a baseline solar cell having a thicker sub-cell base and no reflector (the cited solar cell is cited to read on the claimed “is optimized for a performance at the high radiation doses as compared to a baseline solar cell having a thicker sub-cell base and no reflector” because it includes a reflector, the “BR” depicted Fig. 2, a thickness of the base of 2.1 microns as Fig. 2 teaches values across the range of 1.0-3.7 microns, and can be compared to a baseline solar cell having a thicker sub-cell base and no reflector, such as a another solar cell having no reflector and a thicker sub-cell base than the cited sub-cell base).
With regard to claim 13, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to a power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2 (the cited solar cell is cited to read on the claimed “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to a power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” because it can have a power retention as a function of a 1 MeV electron radiation dose similar to, or resembling, a power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2, such as in a situation wherein the baseline solar cell has a similar power retention as a function of a 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2).
With regard to claim 14, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2 (the cited solar cell is cited to read on the claimed “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2” because it can have a power retention as a function of a 1 MeV electron radiation greater than the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2, such as in a situation wherein the baseline solar cell has a lower power retention as a function of a 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2).
With regard to claim 15, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
the beginning-of-life (BOL) efficiency of the solar cell is greater than the baseline solar cell at the high radiation doses (the cited solar cell is cited to read on the claimed “the beginning-of-life (BOL) efficiency of the solar cell is greater than the baseline solar cell the high radiation doses” because it can have a beginning-of-life (BOL) efficiency greater than the baseline solar cell at the high radiation doses, such as a situation wherein the baseline solar cell has a lower beginning-of-life (BOL) efficiency at the high radiation doses).
With regard to claim 16, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
an end-of-life (EOL) efficiency of the solar cell is greater than the baseline solar cell at the high radiation doses (the cited solar cell is cited to read on the claimed “an end-of-life (EOL) efficiency of the solar cell is greater than the baseline solar cell at the high radiation doses” because it can have an end-of-life (EOL) efficiency greater than the baseline solar cell at the high radiation doses, such as a situation wherein the baseline solar cell has a lower end-of-life (EOL) efficiency at the high radiation doses).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts et al. (“Radiation resistant AlGaAs/GaAs concentrator solar cells with internal Bragg reflector” Solar Energy Materials & Solar Cells 68 (2001) 105-122 included in applicant submitted IDS filed October 29, 2020) in view of Suarez et al. (U.S. Pub. No. 2019/0013429 A1), Bhattacharya et al. (U.S. Pub. No. 2010/0326496 A1), and Derkacs et al. (U.S. Pub. No. 2017/0092800 A1), and in further view of King et al. (U.S. Pub. No. 2017/0200849 A1).
With regard to claim 6, independent claim 1 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. 
Shvarts et al. does not disclose wherein the reflector has a reflectance centered at a wavelength of about 870 nm.
However, King et al. discloses a device (see Title) and discloses the center wavelength of reflectance of a Bragg reflector is a result effective variable directly affecting current density of the solar cell (see [0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the center wavelength of reflectance of the Bragg reflector of Shvarts et al. and arrive at the claimed range of about 870 nm through routine experimentation (see MPEP 2144.05); especially since it would have led to maximizing current density of the solar cell.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts et al. (“Radiation resistant AlGaAs/GaAs concentrator solar cells with internal Bragg reflector” Solar Energy Materials & Solar Cells 68 (2001) 105-122 included in applicant submitted IDS filed October 29, 2020) in view of Suarez et al. (U.S. Pub. No. 2019/0013429 A1), Bhattacharya et al. (U.S. Pub. No. 2010/0326496 A1), and Derkacs et al. (U.S. Pub. No. 2017/0092800 A1), and in further view of Miller et al. (U.S. Patent No. 10,910,506 B1).
With regard to claims 17 and 18, independent claim 1 obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above.
Shvarts et al. does not disclose further comprising a panel including the solar cell and further comprising a space vehicle including the panel.
However, Miller et al. discloses a device (see Title) and discloses a solar cell (see Fig. 3) can be combined with a solar panel 501, 502, 503, 504 and a space vehicle 500 by including foldable rectangular panels which extend from the vehicle (Fig. 6).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the solar cell of Shvarts et al. with the panel and space vehicle of Miller et al. because the combination of element known in the prior art by known techniques, in the instant case a solar cell and a panel and space vehicle by including foldable rectangular panels incorporating the solar cell which extend from the vehicle, supports a prima facie obviousness determination (see MPEP 2143 A).

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that the term “about” is definite because the claimed single values or ranges can be assessed through the use of measuring instruments. However, this argument is not persuasive. 
Even if the single values or ranges can be assessed through the use of measuring instruments, the scope of the single values or ranges cannot be assessed in light of the specification, prosecution history, and prior art. 
The specification provides no guidance to lead a person of ordinary skill in the art to definitely understand what values are encompassed by the claims and which values are specifically excluded by the claims. 
Applicant does not point to any place in the instant specification or prior art to provide guidance on what values are encompassed by the claims and which values are specifically excluded by the claims by using the term “about”. 
The prosecution history does not provide guidance on what values are encompassed by the claims and which values are specifically excluded by the claims by using the term “about”. 
Applicant is invited to define the use of the term “about” and what values are encompassed by the claims and which values are specifically excluded by the claims by using the term.
Applicant argues in the response that it is clear that the structures covered by the recitation “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” comprises the solar cell and the baseline solar cell as recited in claims 13, 12, and 1. However, this argument is not persuasive as it is a mere conclusion not based on presented facts or reasoning. 
Applicant argues in the response that the individual references cited do not teach all the claimed limitations, a hypothetical combination of Shvarts and Bhattacharya does not teach all the claimed limitations, and a hypothetical combination of Shvarts and Derkacs does not teach all the claimed limitations. However, this argument is not persuasive and the rejections of the claims cites a combination of Shvarts et al., Suarez et al., Bhattacharya et al., and Derkacs et al. to teach the claimed limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 30, 2022